 
Exhibit 10.34


 


FIRST AMENDMENT


THIS FIRST AMENDMENT (this “Amendment”), is made and entered into as of this
26th day of February, 2010, with an effective date as set forth in Section 3
hereof, by and among POOL CORPORATION (formerly known as SCP POOL CORPORATION),
a Delaware corporation (the “US Borrower”), SCP DISTRIBUTORS INC., a company
organized under the laws of Ontario (the “Canadian Borrower” and, together with
the US Borrower, the “Borrowers”), the lenders party to the Credit Agreement
referred to below (collectively, the “Lenders”) and WACHOVIA BANK, NATIONAL
ASSOCIATION, a national banking association, as Administrative Agent for the
Lenders.


Statement of Purpose


The Lenders agreed to extend certain credit facilities to the Borrowers pursuant
to the Amended and Restated Credit Agreement dated as of December 20, 2007 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among the Borrowers, the Lenders and the
Administrative Agent.


Subject to the terms and conditions set forth in this Amendment, the Borrowers
desire to amend or modify certain provisions of the Credit Agreement as more
particularly set forth herein.


NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto agree as follows:


SECTION     1.  Definitions.       All capitalized, undefined terms used in this
Amendment shall have the meanings assigned thereto in the Credit Agreement.


SECTION     2.  Amendment.    Section 11.6 of the Credit Agreement (“Limitations
on Dividends and Distributions”) is hereby amended by amending and restating
subsection (b) thereof as follows:


“(b)    so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, the US Borrower may declare and pay quarterly
dividends in a manner consistent with the past practice of the US Borrower in
amounts reasonably determined by the board of directors of the US Borrower;
provided that the dividends declared and paid in any Fiscal Year shall be
subject to the following limitations:


(i)           the aggregate amount of dividends declared and paid during the
first quarter of the Fiscal Year ending December 31, 2010 shall not exceed, (A)
twenty five percent (25%) times (B) fifty-five percent (55%) of Net Income for
the Fiscal Year ended December 31, 2009 (as set forth in the audited financial
statements of the US Borrower and its Subsidiaries for the Fiscal Year ended
December 31, 2009, or, if such audited financial statements have not yet been
delivered pursuant to Section 8.1(b), the unaudited management prepared
financial statements of the US Borrower and its Subsidiaries for the Fiscal Year
ended December 31, 2009); and


(ii)           the aggregate amount of dividends declared and paid during the
second, third and fourth  fiscal quarters of the Fiscal Year ending December 31,
2010 shall, when aggregated with the amount of dividends declared and paid in
the first quarter of such Fiscal Year pursuant to clause (i) above, shall not
exceed fifty-five percent (55%) of Net Income for the Fiscal Year ended December
31, 2009 (as set forth in the audited financial statements of the US Borrower
and its Subsidiaries for the Fiscal Year ended December 31, 2009) (such amount,
the “2010 Dividend Cap”); provided that if Net Income for the Fiscal Year ended
December 31, 2009 (as set forth in the unaudited management prepared financial
statements of the US Borrower and its Subsidiaries for such Fiscal Year) exceeds
Net Income (as set forth in the audited financial statements of the US Borrower
and its Subsidiaries for such Fiscal Year) by $2,000,000 or greater, the 2010
Dividend Cap shall be reduced to fifty percent (50%) of Net Income for the
Fiscal Year ended December 31, 2009 (as set forth in the audited financial
statements of the US Borrower and its Subsidiaries for such Fiscal Year); and
 
 
1

--------------------------------------------------------------------------------


 
(iii)           with respect to the Fiscal Year ending December 31, 2011 and
each Fiscal Year thereafter, the aggregate amount of dividends declared and paid
during each Fiscal Year shall not exceed fifty percent (50%) of Net Income for
the Fiscal Year preceding the Fiscal Year in which such dividend is to be
declared and paid (as set forth in the audited financial statements of the US
Borrower and its Subsidiaries for such preceding Fiscal Year);”


SECTION     3.  Effectiveness.  This Amendment shall become effective on the
date (such date, the “Effective Date”) that each of the following conditions has
been satisfied:


(a)         Amendment Documents.  The Administrative Agent shall have received a
duly executed counterpart of this Amendment from the Administrative Agent, the
Borrowers, the Subsidiary Guarantors and the Required Lenders;


(b)         Fees and Expenses.


(i)        The US Borrower shall have paid to the Administrative Agent (or its
applicable affiliates), for the account of each Lender that executes and
delivers a signature page to the Administrative Agent (or its counsel) on or
prior to 5 p.m. (Eastern Time) on February 26, 2010 (each a “Consenting
Lender”), an amendment fee equal to 5 basis points times each such Consenting
Lender’s Revolving Credit Commitment and outstanding Term Loans, in each case as
applicable and as in effect on the Effective Date.


(ii)       The Administrative Agent shall have been reimbursed for all
reasonable fees and out-of-pocket charges and other expenses (including, without
limitation, all costs of electronic or internet distribution of any information
hereunder) incurred in connection with this Amendment, including without
limitation, the reasonable fees and expenses of counsel to the Administrative
Agent; and


(c)         Other Documents.  The Administrative Agent shall have received
copies of each other document, instrument or item reasonably requested by it.


SECTION     4.  Reaffirmation of Loan Documents.  By its execution hereof, each
Borrower and each Subsidiary Guarantor hereby expressly (a) consents to the
modifications and amendments set forth in this Amendment, (b) reaffirms all of
its respective covenants, representations, warranties and other obligations set
forth in the Credit Agreement, the Subsidiary Guaranty Agreement and the other
Loan Documents to which it is a party and (c) acknowledges, represents and
agrees that its respective covenants, representations, warranties and other
obligations set forth in the Credit Agreement, the Subsidiary Guaranty Agreement
and the other Loan Documents to which it is a party remain in full force and
effect.
 
 
2

--------------------------------------------------------------------------------



 
SECTION     5.  Effect of Amendment.  Except as expressly provided herein, the
Credit Agreement and the other Loan Documents shall remain in full force and
effect.  This Amendment shall not be deemed (a) to be a waiver of, or consent
to, a modification or amendment of, any other term or condition of the Credit
Agreement or any other Loan Document or (b) to be a waiver of, or consent to, a
modification or amendment to any term or provision of any Loan Document
specifically consented to, waived, amended or modified by this Amendment on any
other occasion, or (c) to prejudice any other right or rights which the
Administrative Agent or the Lenders may now have or may have in the future under
or in connection with the Credit Agreement or the other Loan Documents or any of
the instruments or agreements referred to therein, as the same may be amended or
modified from time to time.  References in the Credit Agreement to “this
Agreement” (and indirect references such as “hereunder”, “hereby”, “herein”, and
“hereof”) and in any Loan Document to the Credit Agreement shall be deemed to be
references to the Credit Agreement as modified hereby.


SECTION     6.  Representations and Warranties/No Default.


(a)           By its execution hereof, each Borrower and each Subsidiary
Guarantor hereby certifies that (i) each of the representations and warranties
set forth in the Credit Agreement and the other Loan Documents (after giving
effect to this Amendment) is true and correct as of the date hereof as if fully
set forth herein, except for any representation and warranty made as of an
earlier date, which representation and warranty shall remain true and correct as
of such earlier date and (ii) no Default or Event of Default has occurred and is
continuing as of the date hereof.


(b)           By its execution hereof, each Borrower and each Subsidiary
Guarantor hereby represents and warrants that it has the right, power and
authority and has taken all necessary corporate and company action to authorize
the execution, delivery and performance of this Amendment and each other
document executed in connection herewith to which it is a party in accordance
with their respective terms.


(c)           By its execution hereof, each Borrower and each Subsidiary
Guarantor hereby represents and warrants that this Amendment and each other
document executed in connection herewith has been duly executed and delivered by
its duly authorized officers, and each such document constitutes the legal,
valid and binding obligation of such Borrower or such Subsidiary Guarantor,
enforceable in accordance with its terms except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar state
or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.


SECTION     7.  Governing Law.  This Amendment shall be governed by, construed
and enforced in accordance with the laws of the State of North Carolina, without
reference to the conflicts or choice of law principles thereof.


SECTION     8.  Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
constitute one and the same agreement.
 
 
3

--------------------------------------------------------------------------------



 
SECTION     9.  Fax Transmission.  A facsimile, telecopy or other reproduction
of this Amendment may be executed by one or more parties hereto, and an executed
copy of this Amendment may be delivered by one or more parties hereto by
facsimile or similar instantaneous electronic transmission device pursuant to
which the signature of or on behalf of such party can be seen, and such
execution and delivery shall be considered valid, binding and effective for all
purposes.  At the request of any party hereto, all parties hereto agree to
execute an original of this Amendment as well as any facsimile, telecopy or
other reproduction hereof.




[Signature Pages To Follow]





 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date and year first above written.






US BORROWER:




POOL CORPORATION (formerly known as SCP POOL CORPORATION), a Delaware
corporation, as US Borrower




By:                /s/ Manuel J. Perez de la
Mesa                                                           
Name: Manuel J. Perez de la
Mesa                                                                                                                              
Title:   President and
CEO                                                                 




CANADIAN BORROWER:




SCP DISTRIBUTORS INC., an Ontario corporation, as Canadian Borrower




By:                /s/ Manuel J. Perez de la
Mesa                                                           
Name: Manuel J. Perez de la
Mesa                                                                   
Title:   President and
CEO                                                                 






[Signature pages continue]



 
 

--------------------------------------------------------------------------------

 

ACKNOWLEDGED AND AGREED TO BY:


SUBSIDIARY GUARANTORS:




SCP DISTRIBUTORS LLC (successor by merger to NATIONAL POOL TITLE GROUP, INC.), a
Delaware limited liability company, as Subsidiary Guarantor




By:      /s/ Manuel J. Perez de la
Mesa                                                                       
Name: Manuel J. Perez de la
Mesa                                                                          
Title:   President and
CEO                                                                        




ALLIANCE TRADING, INC., a Delaware corporation, as Subsidiary Guarantor




By:      /s/
Melanie Housey                                                                     
Name: Melanie
Housey                                                                          
Title:   President and
Secretary                                                                        




CYPRESS, INC., a Nevada corporation, as Subsidiary Guarantor




By:      /s/ Melanie
Housey                                                                     
Name: Melanie
Housey                                                                          
Title:   President and
Secretary                                                                        




SUPERIOR POOL PRODUCTS LLC, a Delaware limited liability company, as Subsidiary
Guarantor




By:      /s/ Manuel J. Perez de la
Mesa                                                                     
Name: Manuel J. Perez de la
Mesa                                                                          
Title:   President and
CEO                                                                        


[Signature pages continue]



 
 

--------------------------------------------------------------------------------

 

SCP ACQUISITION CO. LLC, a Delaware limited liability company, as Subsidiary
Guarantor


 By: SCP Distributors LLC, its Sole Member


By:      /s/ Manuel J. Perez de la
Mesa                                                                     
Name: Manuel J. Perez de la
Mesa                                                                          
Title:   President and
CEO                                                                        




SCP INTERNATIONAL, INC, a Delaware corporation, as Subsidiary Guarantor




By:      /s/ Manuel J. Perez de la
Mesa                                                                     
Name: Manuel J. Perez de la
Mesa                                                                          
Title:   President and
CEO                                                                        




POOL DEVELOPMENT LLC, a Delaware limited liability company, as Subsidiary
Guarantor




By:      /s/ Manuel J. Perez de la
Mesa                                                                     
Name: Manuel J. Perez de la
Mesa                                                                          
Title:   President and
CEO                                                                        




SPLASH HOLDINGS, INC. (successor by merger to SPLASH HOLDINGS, INC. (formerly
known as FORT WAYNE POOLS, INC.), an Indiana corporation), a Delaware
corporation, as Subsidiary Guarantor




By:      /s/ Manuel J. Perez de la
Mesa                                                                     
Name: Manuel J. Perez de la
Mesa                                                                          
Title:   President and
CEO                                                                        


HORIZON DISTRIBUTORS, INC., a Delaware corporation, as Subsidiary Guarantor




By:      /s/ Manuel J. Perez de la
Mesa                                                                     
Name: Manuel J. Perez de la
Mesa                                                                         
Title:   Vice
President                                                                        




  [Signature pages continue]

 
 

--------------------------------------------------------------------------------

 





POOLCORP FINANCIAL MORTGAGE, LLC, a Delaware limited liability company, as
Subsidiary Guarantor




By:      /s/ Mark W.
Joslin                                                                     
Name: Mark W.
Joslin                                                                          
Title:   President                                                                        






POOLCORP FINANCIAL INC., a Delaware corporation, as Subsidiary Guarantor




By:      /s/ Mark
W. Joslin                                                                     
Name: Mark W.
Joslin                                                                          
Title:   President                                                                        




[Signature pages continue]



 
 

--------------------------------------------------------------------------------

 

AGENTS AND LENDERS:


 
WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline Lender,
Issuing Lender and a Lender





By:                /s/ Greg
Campbell                                                           
Name: Greg
Campbell                                                                   
Title:   Vice
President                                                                 






[Signature pages continue]



 
 

--------------------------------------------------------------------------------

 

WACHOVIA CAPITAL FINANCE CORPORATION (CANADA) (formerly known as Congress
Financial Corporation (Canada)), as Canadian Dollar Lender




By:                /s/ Raymond
Eghobamien                                                           
Name: Raymond
Eghobamien                                                                   
Title:   Vice
President                                                                 






[Signature pages continue]



 
 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as a Lender
 




By:                /s/ Gary L.
Mingle                                                           
Name: Gary L.
Mingle                                                                   
Title:   Senior Vice
President                                                                 






[Signature pages continue]

 
 

--------------------------------------------------------------------------------

 



CAPITAL ONE, NATIONAL ASSOCIATION (successor-by-merger to HIBERNIA NATIONAL
BANK), as a Lender
 




By:                /s/ Katharine
Kay                                                           
Name: Katharine
Kay                                                                   
Title:   Senior Vice
President                                                                 






[Signature pages continue]



 
 

--------------------------------------------------------------------------------

 

COMERICA BANK, as a Lender
 




By:                /s/ Catherine M.
Young                                                           
Name: Catherine M.
Young                                                                   
Title:   Vice
President                                                                 


 
[Signature pages continue]

 
 

--------------------------------------------------------------------------------

 




REGIONS BANK, as a Lender




By:                /s/ Jorge E.
Goris                                                           
Name: Jorge E.
Goris                                                                   
Title:   Senior Vice
President                                                                 


[Signature pages continue]



 
 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK NATIONAL ASSOCIATION, as a Lender




By:                /s/ Greg
Campbell                                                           
Name: Greg
Campbell                                                                   
Title:   Vice
President                                                                 





 
 

--------------------------------------------------------------------------------

 
